USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
VALENTIN REID, on behalf of himself and all DOC #: —
others similarly situated, DATE FILED: _ 1/16/2020
Plaintiff,
-against- 19 Civ. 5568 (AT)
WILD ATTIRE, INC.. ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On September 16, 2019, the Court ordered the parties to submit a joint status letter by
January 15, 2020. ECF No. 18 § 16. That submission is now overdue. Accordingly, it is hereby
ORDERED that the parties shall submit their joint letter by January 17, 2020.

SO ORDERED.

Dated: January 16, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
